DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, 8, 10, 11, 13-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hambleton (U.S. Patent No. 4,673,126) in view of Betner (U.S. Patent No. 3,317,068).
Hambleton discloses a package with a lid for a container (Fig. 3), the lid comprising: a top wall for covering an opening of the container, wherein the top wall comprises an inner layer (50) and an outer layer (18); wherein the inner layer comprises a first perforation line (62) defining an openable sip hole area; and wherein the outer 
Hambleton fails to teach wherein the outer layer comprises a grip recess that is arranged adjacent the tear-off area, such that the outer layer is not connected to the inner layer in at least one area surrounding the openable sip hole area, wherein the openable sip hole area of the inner layer is arranged within in a distance from the grip recess, wherein the distance is at least 3 mm, wherein the outer layer comprises a slot arranged such that a portion of the tear-off area may be inserted into the slot after separating the portion from the outer layer.
Betner teaches that it is known in the art to manufacture a lid with a grip recess (15) in an outer layer such that an outer and inner layer are not connected at the area (Figs. 1-4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lid with a grip recess, in order to grip the layers and such a modification would be a simple substitution of one known element for another for opening a lid. Note that the grip recess is also a slot to the degree claimed. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have located the recess at least 3 mm from the opening, to ensure that the container was sealed shut and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hambleton and Betner in view of Huffer (U.S. Application Publication No. 2016/0096667).
Hambleton discloses wherein the tear-off area is larger than the sip hole area (Fig. 7), wherein the tear-off area is arranged to completely cover the sip hole area (Fig. 3), wherein the outer layer has a second crease line (38), wherein the outer layer comprises a gripping tab (44) and intermediate crease line (Fig. 7), but fails to teach wherein the outer layer comprises a second perforation line defining a tear-off area, wherein the tear-off area is connected to the openable sip hole area of the inner layer wherein the second perforation line has a third perforation line end and a fourth perforation line end.
Huffer teaches that it is known in the art to manufacture a top wall with a second perforation line (160) having a third perforation line end and a fourth perforation line end (Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the top wall with a second perforation line, as taught by Huffer, so that the size of the opening could be changed and since such a modification would be a substitution of one known connection for another to achieve a predictable result.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hambleton, Betner and Huffer in view of Schedl et al. (U.S. Application Publication No. 2006/0289542).
Hambleton teaches wherein the perforation is closed (Fig. 2), fails to teach wherein the perforation line is oval or circular.
Schedl teaches that it is known in the art to manufacture lid with a circular opening (Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the opening to be circular, in order to adjust the opening for different material and since such a modification would be the simple substitution of one known shape or another.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hambleton and Betner in view of Ashley et al. (U.S. Patent No. 4,762,246) and Kim (U.S. Application Publication No. 2010/0176130).
Hambleton fails to teach wherein the inner layer includes a first venting hole and the outer layer includes a second venting hole, wherein the first and second venting holes do not overlap and are arranged within a distance from each other.
Ashley teaches that it is known in the art to manufacture an inner layer with a vent (14). Kim teaches that it is known in the art to manufacture an outer layer with a vent (par. 31).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lid with vent openings, as taught by Ashley and Kim, so that the container could be vented at different states of the lid.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733